Citation Nr: 0701307	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-05 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for malignant melanoma.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from March 1950 to December 
1953.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans' Affairs (VA), Regional Office (RO), which had 
denied entitlement to the requested benefit.  This decision 
was confirmed and continued by a July 2004 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2005, the RO received the veteran's substantive 
appeal, in which he requested a personal hearing at the RO 
before a Veterans Law Judge.  On March 3, 2005, the veteran 
returned a form letter to the RO on which he had checked that 
he wanted a traditional Travel Board hearing.  As a veteran 
is entitled to a hearing if one is requested, further 
development is warranted.  See 38 C.F.R. § 20.700 (2006).

Accordingly, the case is REMANDED for the following action:

The RO must schedule the appellant for a 
Travel Board hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


